Title: To George Washington from John Noble Cumming, 9 July 1789
From: Cumming, John Noble
To: Washington, George



Sir.
New Ark, New Jersey July 9th 1789

Being persuaded by my Friends and many of the Citizens of this State, to offer myself as a Candidate for the Marshals Office of the District of New Jersey the establishment of which seems to be in Contemplation by the Judiciary Bill now before the Honourable the Congress of the United States.
I take the liberty of addressing you Sir on this Occasion. Having spent my Youth after leaving College, in the Service of my Country, I have been prevented from pursuing my first Design of entering into an important Profession in Life, and therefore am under a necessity of seeking more uncertain means, of supporting a rising Family.
The Representatives and Senators from New Jersey, are well acquainted with my Character & Conduct in private Life and my Abilities to fill that Office. If I should be so happy as to

meet with your Approbation I can with certainty engage for the utmost Integrity in & application to the Duty of the office. I have the Honor to be Your most Obdt Servt

J.N. Cumming

